By Judge James B. Wilkinson
The Court has considered the briefs, evidence and argument in this case and has concluded that judgment should be entered for the defendant, State Farm Fire and Casualty Company.
The Court reaches this position because of the material misrepresentation made by Mr. Jordan to the agent of State Farm. On the application, it would appear that Mr. Jordan was the sole owner of the mobile home whereas his brother-in-law, Mr. Lewis, purchased the said home with his own funds and none came from Jordan.
From the evidence, the Court has determined that if the defendant had known that Lewis was the owner of the mobile home, it would have either not insured it or insured it at a higher premium because of the record of Lewis.
Once it is determined by clear and convincing evidence that there was a misrepresentation of a material fact, then the policy of insurance would be void ab initio. .
The Court having come to this conclusion will entertain an order finding for the defendant.